

116 S1046 RS: Advancing Critical Connectivity Expands Service, Small Business Resources, Opportunities, Access, and Data Based on Assessed Need and Demand Act
U.S. Senate
2019-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 567116th CONGRESS2d SessionS. 1046[Report No. 116–274]IN THE SENATE OF THE UNITED STATESApril 4, 2019Ms. Cortez Masto (for herself, Mr. Gardner, Mr. Jones, Mr. Johnson, Ms. Baldwin, Mrs. Blackburn, Ms. Sinema, Ms. Rosen, and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationOctober 1, 2020Reported by Mr. Wicker, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo establish the Office of Internet Connectivity and Growth, and for other purposes.1.Short titleThis Act may be cited as the Advancing Critical Connectivity Expands Service, Small Business Resources, Opportunities, Access, and Data Based on Assessed Need and Demand Act or the ACCESS BROADBAND Act.2.DefinitionsIn this Act:(1)AgencyThe term agency has the meaning given that term in section 551 of title 5, United States Code.(2)Assistant secretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information.(3)CommissionThe term Commission means the Federal Communications Commission.(4)Federal broadband support programThe term Federal broadband support program does not include any Universal Service Fund program and means any of the following programs (or any other similar Federal program) to the extent the program offers broadband internet service or programs for promoting broadband access and adoption for various demographic communities through various media for residential, commercial, or community providers, or academic establishments:(A)The Telecommunications and Technology Program of the Appalachian Regional Commission.(B)The following programs of the Rural Utilities Service of the Department of Agriculture:(i)The Telecommunications Infrastructure Loan and Loan Guarantee Program.(ii)The Rural Broadband Access Loan and Loan Guarantee Program authorized under section 601 of the Rural Electrification Act of 1936 (7 U.S.C. 950bb).(iii)The Substantially Underserved Trust Area Initiative.(iv)The Community Connect Grant Program established under title III of the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations, 2004 (division A of Public Law 108–199; 118 Stat. 19).(v)The Distance Learning and Telemedicine Grant Program under section 2333 of the Food, Agriculture, Conservation, and Free Trade Act of 1990 (7 U.S.C. 950aaa–2).(C)The following programs of the Economic Development Administration of the Department of Commerce:(i)The Public Works and Economic Adjustment Assistance Programs.(ii)The Planning and Local Technical Assistance Programs.(D)The following programs of the Department of Housing and Urban Development:(i)The Community Development Block Grant Program under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.).(ii)The loan guarantee program under section 108 of the Housing and Community Development Act of 1974 (42 U.S.C. 5308) (commonly known as the Section 108 Loan Guarantee Program).(iii)Assistance from the Public Housing Capital Fund established under section 9(d) of the United States Housing Act of 1937 (42 U.S.C. 1437g(d)).(iv)Assistance from the Public Housing Operating Fund established under section 9(e) of the United States Housing Act of 1937 (42 U.S.C. 1437g(e)).(v)The Multifamily Housing Programs.(vi)The Indian Community Development Block Grant Program.(vii)The Indian Housing Block Grant Program under section 101 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4111).(viii)Loan guarantees under title VI of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4191 et seq.) (commonly known as the Title VI Loan Guarantee Program).(ix)The Choice Neighborhoods Initiative.(x)The HOME Investment Partnerships Program authorized under title II of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12721 et seq.).(xi)The Housing Trust Fund established under section 1338 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4568).(xii)The Housing Opportunities for Persons With AIDS Program authorized under the AIDS Housing Opportunity Act (42 U.S.C. 12901 et seq.).(E)The American Job Centers of the Employment and Training Administration of the Department of Labor.(F)The Library Services and Technology Grant Programs of the Institute of Museum and Library Services.(5)OfficeThe term Office means the Office of Internet Connectivity and Growth established under section 3.(6)Universal Service Fund programThe term Universal Service Fund program means any program authorized under section 254 of the Communications Act of 1934 (47 U.S.C. 254) to help deploy broadband.(7)Universal service mechanismThe term universal service mechanism means any funding stream provided by a Universal Service Fund program to support broadband access.3.Establishment of Office of Internet Connectivity and GrowthNot later than 180 days after the date of enactment of this Act, the Assistant Secretary shall establish the Office of Internet Connectivity and Growth within the National Telecommunications and Information Administration.4.Duties(a)OutreachThe Office shall—(1)connect with communities that need access to high-speed internet and improved digital inclusion efforts through various forms of outreach and communication techniques;(2)hold regional workshops across the United States to share best practices and effective strategies for promoting broadband access and adoption;(3)develop targeted broadband training and presentations for various demographic communities through various media; and(4)develop and distribute publications (including toolkits, primers, manuals, and white papers) providing guidance, strategies, and insights to communities as the communities develop strategies to expand broadband access and adoption.(b)Tracking of Federal dollars(1)Broadband infrastructureThe Office shall track the construction and use of and access to any broadband infrastructure built using any Federal support in a central database.(2)Accounting mechanismThe Office shall develop a streamlined accounting mechanism by which any agency offering a Federal broadband support program, and the Commission through the Universal Service Fund, shall provide the information described in paragraph (1) in a standardized and efficient fashion.(3)ReportNot later than 1 year after the date of enactment of this Act, and every year thereafter, the Office shall make public on the website of the Office and submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report on the following:(A)A description of the work of the Office for the previous year and the number of residents of the United States who received broadband access as a result of a Federal broadband support program or a Universal Service Fund program.(B)The number of residents of the United States described in subparagraph (A), broken down by the Federal broadband support program or universal service mechanism to which the broadband access was attributable.(C)An estimate of the economic impact of the broadband deployment efforts described in subparagraphs (A) and (B) on the local economy in areas receiving assistance through those efforts, including any effect on small businesses or jobs.5.Streamlined applications for support(a)Agency consultationThe Office shall consult with any agency offering a Federal broadband support program to streamline and standardize the application process for grants or other financial assistance from the program.(b)Agency streamliningAny agency offering a Federal broadband support program shall amend the application for broadband support from that program, to the extent practicable and as necessary, to streamline and standardize applications for Federal broadband support programs across the Federal Government.(c)Single applicationTo the greatest extent practicable, the Office shall seek to create 1 application that may be submitted to apply for all, or substantially all, Federal broadband support programs.(d)Website requiredNot later than 180 days after the date of enactment of this Act, the Office shall create a central website through which a potential applicant can learn about and apply for support through any Federal broadband support program.6.Coordination of supportThe Office, any agency that offers a Federal broadband support program, and the Commission, through the Universal Service Fund, shall coordinate with each other to ensure that Federal support for broadband is being distributed in an efficient, technology-neutral, and financially sustainable manner, with the goal of serving the largest number of persons in the United States while avoiding overbuilding and promoting the most job and economic growth for all residents of the United States.7.Rule of constructionNothing in this Act is intended to alter or amend any provision of section 254 of the Communications Act of 1934 (47 U.S.C. 254).8.No additional funds authorizedNo additional funds are authorized to be appropriated to carry out this Act. This Act shall be carried out using amounts otherwise authorized.1.Short titleThis Act may be cited as the Advancing Critical Connectivity Expands Service, Small Business Resources, Opportunities, Access, and Data Based on Assessed Need and Demand Act or the ACCESS BROADBAND Act.2.DefinitionsIn this Act:(1)AgencyThe term agency has the meaning given that term in section 551 of title 5, United States Code.(2)Assistant secretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information.(3)CommissionThe term Commission means the Federal Communications Commission.(4)Federal broadband support programThe term Federal broadband support program does not include any Universal Service Fund program and means any of the following programs (or any other similar Federal program) to the extent the program offers broadband internet service or programs for promoting broadband access and adoption for various demographic communities through various media for residential, commercial, or community providers, or academic establishments:(A)The Telecommunications and Technology Program of the Appalachian Regional Commission.(B)The following programs of the Rural Utilities Service of the Department of Agriculture:(i)The Telecommunications Infrastructure Loan and Loan Guarantee Program established under the Rural Electrification Act of 1936 (7 U.S.C. 901 et seq.).(ii)Any program to provide grants, loans, or loan guarantees under sections 601 through 603 of the Rural Electrification Act of 1936 (7 U.S.C. 950bb et seq.).(iii)The substantially underserved trust area initiative under section 306F of the Rural Electrification Act of 1936 (7 U.S.C. 936f).(iv)The Community Connect Grant Program established under section 604 of the Rural Electrification Act of 1936 (7 U.S.C. 950bb–3).(v)The distance learning and telemedicine grant program established under chapter 1 of subtitle D of title XXIII of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 950aaa et seq.).(vi)The broadband loan and grant pilot program known as the Rural eConnectivity Pilot Program or the ReConnect Program authorized under section 779 of division A of the Consolidated Appropriations Act, 2018 (Public Law 115–141; 132 Stat. 399).(C)The following other programs of the Department of Agriculture:(i)Community facility direct and guaranteed loans under section 306(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)).(ii)Community facility grants under paragraph (19), (20), or (21) of section 306(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)).(iii)The Rural Community Development Initiative authorized under the heading Rural Community Facilities Program Account under the heading Rural Housing Service under title III of division B of the Consolidated Appropriations Act, 2019 (Public Law 116–6; 133 Stat. 62).(D)The following programs of the Economic Development Administration of the Department of Commerce:(i)The Public Works and Economic Adjustment Assistance Programs.(ii)The Planning and Local Technical Assistance Programs.(E)The following programs of the Department of Housing and Urban Development:(i)The Community Development Block Grant Program under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.).(ii)The loan guarantee program under section 108 of the Housing and Community Development Act of 1974 (42 U.S.C. 5308) (commonly known as the Section 108 Loan Guarantee Program).(iii)Assistance from the Public Housing Capital Fund established under section 9(d) of the United States Housing Act of 1937 (42 U.S.C. 1437g(d)).(iv)Assistance from the Public Housing Operating Fund established under section 9(e) of the United States Housing Act of 1937 (42 U.S.C. 1437g(e)).(v)The Multifamily Housing Programs.(vi)The Indian Community Development Block Grant Program.(vii)The Indian Housing Block Grant Program under section 101 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4111).(viii)Loan guarantees under title VI of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4191 et seq.) (commonly known as the Title VI Loan Guarantee Program).(ix)The Choice Neighborhoods Initiative.(x)The HOME Investment Partnerships Program authorized under title II of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12721 et seq.).(xi)The Housing Trust Fund established under section 1338 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4568).(xii)The Housing Opportunities for Persons With AIDS Program authorized under the AIDS Housing Opportunity Act (42 U.S.C. 12901 et seq.).(F)The American Job Centers of the Employment and Training Administration of the Department of Labor.(G)The Library Services and Technology Grant Programs of the Institute of Museum and Library Services.(5)OfficeThe term Office means the Office of Internet Connectivity and Growth established under section 3.3.Establishment of Office of Internet Connectivity and GrowthNot later than 180 days after the date of enactment of this Act, the Assistant Secretary shall establish the Office of Internet Connectivity and Growth within the National Telecommunications and Information Administration.4.Duties(a)In general The Office shall—(1)connect with communities that need access to high-speed internet and improved digital inclusion efforts through various forms of outreach and communication techniques;(2)hold regional workshops across the United States to share best practices and effective strategies for promoting broadband access and adoption;(3)develop targeted broadband training and presentations for various demographic communities through various media;(4)develop and distribute publications (including toolkits, primers, manuals, and white papers) providing guidance, strategies, and insights to communities as the communities develop strategies to expand broadband access and adoption; and(5)as applicable in carrying out paragraphs (1) through (4), cooperate with State agencies that provide similar broadband investments, outreach, and coordination through Federal programs.(b)Relation to current broadband activities of NTIAThe Assistant Secretary shall assign to the Office all activities performed by the National Telecommunications and Information Administration as of the date of enactment of this Act that are similar to the activities required to be conducted by the Office under this Act.5.Streamlined applications for support(a)Agency consultationThe Office shall consult with any agency offering a Federal broadband support program to streamline and standardize the application process for grants or other financial assistance from the program.(b)Agency streamliningAny agency offering a Federal broadband support program shall amend the application for broadband support from that program, to the extent practicable and as necessary, to streamline and standardize applications for Federal broadband support programs across the Federal Government.(c)Single applicationTo the greatest extent practicable, the Office shall seek to create 1 application that may be submitted to apply for all, or substantially all, Federal broadband support programs.(d)Website requiredNot later than 180 days after the date of enactment of this Act, the Office shall create a central website through which a potential applicant can learn about and apply for support through any Federal broadband support program.6.Rule of constructionNothing in this Act is intended to alter or amend any provision of section 254 of the Communications Act of 1934 (47 U.S.C. 254).7.No additional funds authorizedNo additional funds are authorized to be appropriated to carry out this Act. This Act shall be carried out using amounts otherwise authorized.October 1, 2020Reported with an amendment